Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see Pages 10-12, filed May 4, 2021, with respect to 102(a)(1) and 103 have been fully considered and are persuasive.  The 102(a)(1) and 103 rejections have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance with respect to claim 1: the compressor as claimed including specifically a compression chamber defined by an inner bore and first and second ends of the compressor housing, the inner bore extending between the first and second ends of the compressor housing; a volume ratio defined within the compression pocket, the volume ratio varying between 1.0 at an entrance region proximate the first end of the compression chamber and a design maximum volume ratio at an exit region proximate the second end of the compression chamber; a first lubricant injector in fluid communication with a first discharge orifice defined between the first and second ends and in the inner bore of the compressor housing, the first lubricant injector configured to inject lubricant into the compression chamber through the inner bore at a first volume ratio; a second lubricant injector in fluid communication with a second discharge orifice defined between the first and second ends and in the inner bore of the compressor housing, the second lubricant injector configured to inject lubricant into the compression chamber through the inner bore at a second volume ratio, wherein the second volume ratio is larger than the 
The following is an examiner’s statement of reasons for allowance with respect to claim 12: the screw compressor as claimed including specifically a compression chamber defined by an inner bore and first and second ends of the compressor housing, the inner bore extending between the first and second ends of the compressor housing; a first lubricant injector port in fluid communication with a first discharge orifice defined between the first and second ends and in the inner bore of the compressor housing, the first lubricant injector configured to inject lubricant into the compression chamber through the inner bore at a first volume ratio; a second lubricant injector port in fluid communication with a second discharge orifice defined between the first and second ends and in the inner bore of the compressor housing, the second lubricant injector configured to inject lubricant into the compression chamber through the inner bore at a second volume ratio, wherein the second volume ratio is larger than the first volume ratio; and a main lubricant gallery extending radially between the male and female rotors; and first and second axial lubricant galleries formed in the 
The following is an examiner’s statement of reasons for allowance with respect to claim 20: a method of operating a compressor as claimed including specifically compressing a working fluid in a compression chamber with a meshed pair of male and female screw rotors, the compression chamber defined by an inner bore and two opposing ends of a compressor housing; injecting lubricant through a first discharge orifice defined between the two opposing ends and in the inner bore of the compressor housing, the lubricant injected through the first discharge orifice into the compression chamber at a first volume ratio; injecting lubricant through a second discharge orifice defined between the two opposing ends and in the inner bore of the compressor housing, the lubricant injected through the second discharge orifice into the compression chamber at a second volume ratio, the second volume ratio being greater than the first volume ratio; wherein the injecting lubricant into the compression chamber at a first volume ratio includes flowing lubricant into a main lubricant gallery within the compressor housing which encloses the pair of male and female screw rotors, and subsequently flowing lubricant from the main lubricant gallery into an axial lubricant gallery also formed within the compressor housing, the axial lubricant gallery feeding a lubricant injector are not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746